Citation Nr: 1734222	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a right foot disability, to include pes planus and plantar fibroma.

2. Entitlement to an initial rating in excess of 20 percent for left foot pes planus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1984 to March 1986.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In October 2014 and August 2016, the Board remanded the case for additional development, which has been completed.  The RO granted entitlement to a 20 percent disability rating for the Veteran's service-connected left pes planus, effective March 31, 2010.  Nevertheless, the increased rating matter remains in appellate status, as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  These matters have since been returned to the Board for appellate review.

In May 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the record.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In June 2016, the Board advised the Veteran that the VLJ from the May 2014 hearing was no longer employed by the Board and offered him the opportunity for a hearing before a new VLJ.  To date, the Veteran has not responded; therefore, the Board will proceed with adjudication of the appeal.  

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The issue of entitlement to an initial rating in excess of 20 percent for left foot pes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's right foot disability, to include pes planus, manifested in service and is attributable to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right foot disability, to include pes planus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a).  

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection there must be evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and governing entitlement to VA benefits, the Board concludes that service connection is warranted for a right foot disability, to include pes planus.

The Veteran contends that problems with his right foot occurred while he was on active duty in Germany from 1984 to 1986.  See April 2015 VA Form 21-4138, Statement In Support of Claim.  He specified that wear and tear from marching and running in boots contributed to his right foot condition.  See May 2014 Transcript of Hearing.  The Veteran stated that he did not receive proper care for his in-service injuries.  See March 2010 VA Form 21-526, Veterans Application for Compensation or Pension. 

The Veteran's service treatment records document in-service complaints and treatment for a right foot condition.  Specifically, in June 1984, the Veteran injured his right foot after participating in a 12-mile march during boot camp training.  Three days later, he reinjured his right foot after stepping on a rock.  The in-service medical provider found that the Veteran's pain prevented normal motion or weight bearing.  The Veteran's pain was minimal upon palpitation and there was no swelling or trauma.  The in-service medical provider ruled out a stress fracture.  The Veteran's X-ray was within normal limits.  He was diagnosed with a soft tissue right foot injury with mild swelling of the mid-plantar region.  He also complained of chronic foot pain in December 1985 and January 1986.  His physical evaluation revealed that the Veteran had pain with palpitation at the lateral borders of both feet due to wearing tight boots.  While the Board notes that the December 1983 enlistment and February 1986 separation examinations indicated that the Veteran's feet were normal, the Veteran indicated that he had foot trouble related to bunions and callouses in his report of medical history upon separation from service.  

VA post-service treatment records in 2009 document complaints related to the Veteran's flat feet and bilateral pronated arches.  See August and December
2009 VA treatment records.

In September 2010, the Veteran was afforded a VA examination for a bilateral foot disability.  The examiner stated that the exam was normal for the Veteran's right foot and he did not diagnose or opine as to the nature and etiology of a right foot disability.

It was not until May 2011, that the Veteran received documented medical treatment for his right foot condition.  The Veteran was experiencing sensitivity in the middle of his medial longitudinal arch plantar side of his right foot.  See Rochester Orthopedic Laboratories Inc.'s Patient Progress Records.

February 2012 X-rays demonstrated pes planus in the Veteran's right foot.  The Veteran's right foot also had a plantar calcaneal spur and mild osteoarthritis at the talar navicular joint. 

In April 2015, the Veteran was diagnosed with a plantar fibroma in his right foot.  See April 2015 VA Anesthesiology Note.

Pursuant to the Board's October 2014 remand, the Veteran was provided an additional VA examination in April 2015 and an addendum opinion was obtained in August 2015.  Both examiners concluded that the Veteran did not have a current diagnosis of right foot pes planus.  The Veteran had a normal arch exam and he had a plantar fibroma in his right foot.  The April 2015 VA examiner opined that the Veteran's right foot disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  Additionally, the examiners concluded that the Veteran's right foot pes planus or foot condition would not cause a plantar fibroma years later.  The examiners added that current medical literature supported that plantar fibromas were genetic and not caused by trauma.  

An additional medical opinion was obtained in April 2017 in accordance with the Board's August 2016 remand.  The medical examiner conceded that the Veteran had current diagnoses of right foot pes planus and plantar fibroma during the appeal period.  She opined that it was at least as likely as not that the Veteran's claimed right foot condition related to the architecture and biomechanical function of his feet, to include bilateral pes planus.  Thus, she opined, it was at least as likely as not that the Veteran's right foot pes planus had its onset in or otherwise was the result of service, to include the 1984 to 1986 documented presentations and/or treatments of right foot problems therein.  To the contrary and for the same reasons, she opined that it was less likely than not that the Veteran's claimed right foot plantar fibroma had its onset in or otherwise was the result of service, because of the "absence" of 1984 to 1986 documentation of the plantar fibroma, right foot therein.  Moreover, the examiner cited the Veteran's September 2014 statement that "he [was] beginning to feel a lump on his right foot in the arch area."  Clinically, there was a small plantar fibroma centrally located in the longitudinal arch area, right foot.  The examiner stated that since this diagnosis was approximately 22 months following the Veteran's left foot procedures and approximately 28 years following separation from service, it was less likely than not that the Veteran's claimed right foot disability, to include plantar fibroma, was related to and/or aggravated by military service.  Therefore, the examiner opined that it was less likely than not that the Veteran's claimed right foot plantar fibroma had its onset in or otherwise the result of service.  

To the extent that the Veteran claimed entitlement to service connection for a right foot disability on a secondary basis, the April 2017 medical examiner opined that it was less likely than not that the Veteran's claimed right foot condition, to include pes planus or plantar fibroma, related to, was caused by and/or was aggravated by the Veteran's service connected pes planus, left foot construct.  Additionally, the examiner opined that it was less likely than not that the Veteran's right foot pes planus or plantar fibroma was aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected left foot pes planus.  The examiner stated that current podiatric and orthopedic literature lacked any objective, medically and/or biochemically-based, clinical evidence to support a nexus between a contralateral foot condition, to include left pes planus, and right pes planus and/or plantar fibroma.  The examiner cited additional podiatric and orthopedic literature in support of the above conclusions.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's right foot disability is related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although the Veteran's plantar fibroma was determined not to be related to service on a direct or secondary basis, the April 2017 medical examiner opined that the Veteran's right foot pes planus was at least as likely as not the result of the Veteran's service.   In support of this opinion, the medical examiner reviewed the evidence of record and relied on her medical expertise, knowledge, and training in rendering an opinion that was supported by a clear and thorough rationale.  Additionally, the Board notes that the Veteran's lay assertions and testimony regarding the onset of his symptoms related to his right foot disability, and to the continuity of such symptomatology are competent and credible evidence, which tend to support a nexus with service.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cr. 2007).  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a right foot disability, to include pes planus, is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

Service connection for a right foot disability, to include pes planus, is granted.


	(CONTINUED ON NEXT PAGE)
REMAND

The issue of entitlement to an initial rating in excess of 20 percent for left foot pes planus is not ripe for review at this time, as it is inextricably intertwined with the issue of entitlement to service connection for a right foot disability, to include pes planus, granted herein.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Hence, any Board action would be premature and the Board finds that remand to the AOJ is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should assign a disability rating for the Veteran's service-connected right foot pes planus that is granted herein.  

2. After completing the requested development, and any additional notification and/or development that may be warranted, readjudicate the remaining claim on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


